Judgment unanimously modified in accordance with the memorandum, and as modified affirmed, without costs of this appeal to either party. Certain finding of fact and conclusion of law disapproved and reversed and new findings made. Memorandum: Prior to the appropriation, claimant had no right of access to the property taken. What access he had was by the sufferance or tolerance of the State and subject to termination at any time at the will of the State. (Splittorf v. State of New York, 108 N. Y. 205; Hall v. State of New York, 173 Misc. 903, affd. 265 App. Div. 1037; Watson v. Empire Eng. Corp., 77 Misc. 543.) The best proof of value from the claimant’s viewpoint was the approximate amount that he paid for the property, $1,500. From this should be deducted the sum of $100, the value of the unappropriated property, leaving $1,400 as direct damage. luere was no consequential damage. (Appeal from judgment of Court of Claims for claimant on a claim for permanent appropriation of realty.)
Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.